DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “recess” in line 10 should read “a recess”, and “along edge” in line 19 should read “along an edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney et al. (US 2018/0080558).
claim 1, Maloney discloses a seal device (10) comprising: a base (12); a bulb (18); an alignment aid member (as labeled in Examiner annotated Fig. 1 below); and a positional member (as labeled in Examiner annotated Fig. 1 below), the base comprising a proximal end (as labeled in Examiner annotated Fig. 1 below), a distal end (as labeled in Examiner annotated Fig. 1 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), and a perpendicular member (14), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Fig. 1 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Fig. 1 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 1 below), a sidewall portion (20) and a curled end portion (i.e. the portion including at least 34 as that portion is curled over itself), and the positional member extending perpendicularly to the base distal end (as seen in Fig. 1 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 1 as it faces and extends opposite to the alignment aid member).

    PNG
    media_image1.png
    342
    609
    media_image1.png
    Greyscale


With regard to claim 2, Maloney discloses the seal device further comprising a flap (44) extending co-linearly from the base distal end (as seen in Fig. 1).

With regard to claim 4, Maloney discloses that the sidewall portion of the bulb is joined to the base perpendicular member (as seen in fig. 1) and the curled end portion of the bulb is unattached (as seen in Figs. 1-2 as 34 is not attached to the base).

With regard to claim 6, Maloney discloses that the base further comprises a fastening system (74).

With regard to claim 7, Maloney discloses that the base fastening system is located on the outside portion of the base (as seen in Fig. 1, etc.), the fastening system comprising adhesive tape (74, disclosed as such in paragraphs [0031], etc.)).

With regard to claim 9, Maloney discloses the base further comprising a recess (e.g. the recess at channel 64 or the recess between the positional member and the perpendicular member).

With regard to claim 12, Maloney discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but 

With regard to claim 13, Maloney discloses a sealing system (as seen in Fig. 1, etc.) comprising: a seal (10) capable of sealing a slide-out room opening in a recreational vehicle (as disclosed in paragraphs [0002], etc. the seal of Maloney is capable of this intended use limitation), the seal comprising: a base (12), a bulb (18), an alignment aid member (as labeled in Examiner annotated Fig. 1 below), a positional member (as labeled in Examiner annotated Fig. 1 below), and a fastening system (74), the fastening system comprising adhesive tape (74 is adhesive tape as disclosed in paragraphs [0031], etc.), the base comprising a proximal end (as labeled in Examiner annotated Fig. 1 below), a distal end (as labeled in Examiner annotated Fig. 1 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), a recess (e.g. the recess at channel 64 or the recess between the positional member and the perpendicular member), and a perpendicular member (14), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Fig. 1 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Fig. 1 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 1 below), a sidewall portion (20) and a curled end portion (i.e. the portion including at least 34 as that portion is curled over itself), the sidewall portion integrally joined to the perpendicular member of the base (as seen in Fig. 1, etc.) and the curled end portion is open-ended (i.e. as seen in Fig. 1 as 42 is not attached to the base it is considered open-ended in that manner), and the positional member extending perpendicularly to the base distal end (as seen in Fig. 1 as it is perpendicular to such a portion) in opposite direction of the alignment aid member 

With regard to claim 14, Maloney discloses that the fastening system further comprises at least one fastener (i.e. the adhesive tape is a fastener), the recess adapted to allow placement of said at least one fastener on the base (i.e. by virtue of is structure the recess allows placement of said at least one fastener on the base as it does not inhibit such placement and it for example gives flat area to push on which allows placement of such a fastener/tape) to secure the seal to 

With regard to claim 15, Maloney discloses the seal device further comprising a flap (44) extending co-linearly from the base distal end (as seen in Fig. 1), the flap adapted to divert water away from the base and bulb (by virtue of its structure the flap is adapted to perform this intended use/function. Additionally see paragraph [0030] describing the sealing of such which would result in the claimed intended use/functionality).

With regard to claim 20, Maloney discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Maloney is capable of being compressed 45 to 65 percent under some load conditions).

Claims 1-2, 4, 6-9, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ksiezopolski (US 2016/0207438)
With regard to claim 1, Ksiezopolski discloses a seal device (35 or 48, as seen in Figs. 3-10) comprising: a base (e.g. as labeled in Examiner annotated Fig. 7 below); a bulb (44); an alignment aid member (68 as labeled in Fig. 8); and a positional member (72), the base comprising a proximal end (as labeled in Examiner annotated Fig. 7 below), a distal end (as labeled in Examiner annotated Fig. 7 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), and a perpendicular member (70), said 

    PNG
    media_image2.png
    402
    542
    media_image2.png
    Greyscale


With regard to claim 2, Ksiezopolski discloses the seal device further comprising a flap (54) extending co-linearly from the base distal end (as seen in Figs. 7-8).

claim 4, Ksiezopolski discloses that the sidewall portion of the bulb is joined to the base perpendicular member (as seen in Fig. 7) and the curled end portion of the bulb is unattached (as seen in Figs. 7-8 as 34 is not attached to the base).

With regard to claim 6, Ksiezopolski discloses that the base further comprises a fastening system (including adhesive tape 49 and/or screw 55).

With regard to claim 7, Ksiezopolski discloses that the base fastening system is located on the outside portion of the base (as seen in Fig. 7, etc. as the adhesive tape is on the claimed portion), the fastening system comprising adhesive tape (49, disclosed as such in paragraphs [0021], etc.)).

With regard to claim 8, Ksiezopolski discloses that the base fastening system is located on the inside portion of the base (as seen in Fig. 7, etc. as the screw is at least partially on the claimed portion), the fastening system comprising a fastener (55, disclosed as such in paragraphs [0017], etc.)).

With regard to claim 9, Ksiezopolski discloses the base further comprising a recess (e.g. the recess between the positional member and the perpendicular member).

With regard to claim 12, Ksiezopolski discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but 

With regard to claim 13, Ksiezopolski discloses a sealing system (as seen in Fig. 2-10) comprising: a seal (35 or 48) capable of sealing a slide-out room opening in a recreational vehicle (as disclosed in paragraphs [0002], etc. the seal of Ksiezopolski is capable of this intended use limitation), a seal device (35 or 48, as seen in Figs. 3-10) comprising: a base (e.g. as labeled in Examiner annotated Fig. 7 below); a bulb (44); an alignment aid member (68 as labeled in Fig. 8); a positional member (72), and a fastening system (including adhesive tape 49 and/or screw 55), the fastening system including adhesive tape (49 as disclosed in paragraph [0021], etc.), the base comprising a proximal end (as labeled in Examiner annotated Fig. 7 below), a distal end (as labeled in Examiner annotated Fig. 7 below), an inside portion (i.e. a portion facing the bulb), an outside portion (i.e. a portion facing away from the bulb), recess (i.e. the recess between the positional member and the perpendicular member), and a perpendicular member (70), said perpendicular member extending perpendicularly to the base proximal end (i.e. as seen in Figs. 7-8 as it is perpendicular to at least a portion thereof) towards the bulb (as seen in Figs. 7-8 as it extends in a direction towards the bulb), the bulb comprising an arcuate portion (as labeled in Examiner annotated Fig. 7 below), a sidewall portion (45, as labeled in Fig. 8) and a curled end portion (i.e. as labeled in Examiner annotated Fig. 7 below as that portion is curled over itself), the positional member extending perpendicularly to the base distal end (as seen in Fig. 7 as it is perpendicular to such a portion) in opposite direction of the alignment aid member (as seen in Fig. 7 as it faces and extends opposite to the alignment aid member), wherein 

With regard to claim 14, Ksiezopolski discloses that the fastening system further comprises at least one fastener (i.e. screw 55), the recess adapted to allow placement of said at least one fastener on the base (i.e. by virtue of is structure the recess allows placement of the screw on the base) to secure the seal to the wall of the slide-out room opening on the recreational vehicle (as seen in Figs. 7, etc. it is capable of this intended use as it is shown as such on the wall 12. Additionally see paragraphs [0017], etc.)).

claim 15, Ksiezopolski discloses the seal device further comprising a flap (54) extending co-linearly from the base distal end (as seen in Fig. 7, etc.), the flap adapted to divert water away from the base and bulb (by virtue of its structure the flap is adapted to perform this intended use/function).

With regard to claim 20, Ksiezopolski discloses that the bulb comprises a material which provides a seal height compression between 45% to 65% (Examiner notes that this is essentially an intended use/capability limitation that will depend not just on the material composition but also on the amount of compressive force applied to such. In the instant case the bulb of the seal device of Maloney is capable of being compressed 45 to 65 percent under some load conditions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3, 5, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 2018/0080558) alone.
With regard to claims 3 and 16, Maloney discloses that the flap comprises a material of lower durometer than the base (as disclosed in paragraph [0020]), and though it is well known that hardness (durometer) and density have a generally inverse relationship and thus likely that the material of actual device of Maloney would meet the claimed limitation, this cannot be said to be inherent to all possible materials, and thus Manoley fails to explicitly disclose that the material of the flap is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected for the material of the flap a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Maloney paragraphs [0018], [0020], etc.) and lower durometer hardness along with lower weight.

With regard to claims 5 and 17, Maloney discloses that the bulb comprises a material of lower durometer than the base (as disclosed in paragraph [0019]), and though it is well known that hardness (durometer) and density have a generally inverse relationship this cannot be said to 

 With regard to claims 10-11 and 18-19, Maolney is silent as to the exact dimensions of the disclosed seal device, and thus fails to explicitly disclose (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches. However it would have been considered an obvious matter of design choice to one having ordinary skill in the art, at the time the invention was made, to have made (claims 10 and 18) that the bulb has a width between from 0.85 and 1.05 inches, or that (claims 11 and 19) that the bulb has a height between from 0.75 and 0.95 inches as such a modification would involve a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the seal device to fit various sized components.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 2018/0080558) in view of Ksiezopolski (US 2016/0207438).
With regard to claim 8, Maloney fails to disclose that the base fastening system is located on the inside portion of the base, the fastening system comprising at least one fastener.
Ksiezopolski discloses a similar seal device (see above) wherein the base fastening system is located on the inside portion of the base (as seen in Fig. 7, etc. as the screw is at least partially on the claimed portion), the fastening system comprising a fastener (55, disclosed as such in paragraphs [0017], etc.)).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Maloney with the base fastening system is located on the inside portion of the base, the fastening system comprising at least one fastener as taught by Ksiezopolski. Such a modification would provide the expected benefit of more secure mounting (i.e. as screws in addition to adhesive tape would provide a more secure and long lasting mounting of the seal device to a wall or other member).

Claims 3, 5, 10-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ksiezopolski (US 2016/0207438) alone.
With regard to claims 3 and 16, Ksiezopolski discloses that the flap comprises a material of lower durometer than the base (as disclosed in paragraphs [0017], [0022], etc.), and though it is well known that hardness (durometer) and density have a generally inverse relationship and thus likely that the material of actual device of Maloney would meet the claimed limitation, this cannot be said to be inherent to all possible materials, and thus Ksiezopolski fails to explicitly disclose that the material of the flap is a lower density than the base. However it would have 

With regard to claims 5 and 17, Ksiezopolski discloses that the bulb comprises a material of lower durometer than the base (as disclosed in paragraph [0017], [0022]), and though it is well known that hardness (durometer) and density have a generally inverse relationship this cannot be said to be inherent to all possible materials and thus Ksiezopolski fails to explicitly disclose that the material of the bulb is a lower density than the base. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected for the material of the bulb a material that is lower hardness (durometer) and lower density as Examiner hereby takes Official Notice that the art is replete with examples of lower hardness materials being more flexible than higher hardness materials, especially elastomeric materials. Such a modification would provide the expected benefits of providing the desired greater flexibility (see Ksiezopolski paragraphs [0017], [0022], etc.) and lower durometer hardness along with lower weight.

 With regard to claims 10-11 and 18-19, Ksiezopolski is silent as to the exact dimensions of the disclosed seal device, and thus fails to explicitly disclose (claims 10 and 18) that the bulb In re Rose, 105 USPQ 237 (CCPA 1955). Such a modification would provide the expected benefit of allowing for the seal device to fit various sized components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides other examples of similar seals with similar structure and functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675